647 So.2d 245 (1994)
Robert Lee WATSON, Appellant,
v.
STATE of Florida, Appellee.
No. 93-01585.
District Court of Appeal of Florida, Second District.
November 16, 1994.
David C. Dwiggins, Lakeland, for appellant.
Robert Lee Watson, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Christopher M. Sierra, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
In this Anders appeal, we find merit only in appellant's argument that the imposition of $2.00 in costs was improper because appellant was not given notice and an opportunity to be heard. We agree and order those $2.00 costs stricken. See Williams v. State, 601 So.2d 1277 (Fla. 2d DCA 1992). We otherwise affirm.
FRANK, C.J., and CAMPBELL and BLUE, JJ., concur.